Citation Nr: 0627343	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-07 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for ilioinguinal 
neuropathy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to May 1990.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2003 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted 
secondary service connection for ilioinguinal neuropathy, 
rated noncompensable.  In December 2005 the case was remanded 
to the RO for further development.   


FINDING OF FACT

The veteran's ilio-inguinal nerve impairment is best 
characterized as neuralgia; severe to complete paralysis of 
the nerve is not shown.  


CONCLUSION OF LAW

A compensable rating for ilioinguinal neuropathy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (Code) 8730.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2006 
letter from the RO explained that the evidence needed to show 
that his disability had increased in severity.  It explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  It also advised the veteran to 
submit any evidence in his possession pertaining to his 
claim.  The November 2003 rating decision, a January 2004 
statement of the case (SOC) and a May 2006 supplemental SOC 
(SSOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.   The May 2006 SSOC also provided notice regarding 
criteria for rating the disability at issue and effective 
dates of awards.  (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).   
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter, the SOC and the SSOC and to supplement the 
record after notice was given.  The claim was readjudicated 
after notice was given.  See May 2006 SOC.  The veteran is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained available 
VA treatment records.  The veteran was provided a 
neurological evaluation.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background 

A March 2003 rating decision granted the veteran service 
connection for left inguinal hernia repair, rated 
noncompensable.  A July 2003 decision increased the rating to 
10 percent.  A November 2003 decision granted secondary 
service connection for ilioinguinal neuropathy (rated 
noncompensable effective August 2003).

On VA examination in March 2003, the impression was history 
of left inguinal hernia repair in 1990 with recurrence of 
hernia and moderate symptoms with heavy physical activity, 
gradual progression.  The veteran reported that ever since 
his April 1990 inguinal hernia repair he had had left 
inguinal pain, and if he lifted over 50 pounds the pain was 
extenuated.  Physical examination revealed a well healed left 
inguinal scar with moderate bulging just above the inguinal 
ring that was easily reducible.  Genitalia were normal.  
There was no peripheral edema, cyanosis or clubbing in the 
extremities and peripheral pulses in the feet were normal.

An April 2003 VA progress note reports a possible small left 
inguinal hernia.  A subsequent April 2003 VA progress note 
shows the veteran complained of left groin pain ever since he 
had the left hernia repair.  He was having pain after 
strenuous exercise and lifting but denied genitourinary 
symptoms.  Physical examination showed atropic left testis 
but no hernia appreciated.  The assessments were no palpable 
hernia and possible post surgical repair pain vs. need to 
rule out other genitourinary disorder.  

A June 2003 urology note showed that the veteran was referred 
for evaluation of inguinal discomfort/pain.  A testicular 
sonogram showed mild atrophy of the left testicle and small 
bilateral hydroceles.  The diagnostic assessment was left 
groin pain after inguinal hernia repair.  The veteran was 
discharged from the urology clinic and referred for follow-up 
with general surgery for definitive management of the left 
groin pain.  A later June 2003 general surgery examination 
noted some tenderness but no evidence of herniation.  The 
impression was left inguinal pain.  The plan was for the 
veteran to have an inguinal sonogram and to be evaluated in 
the pain clinic for a possible inguinal nerve block.  

On August 2003 VA pain management evaluation the diagnosis 
was left groin pain secondary to status post herniorrhaphy 
and subsequent ilioinguinal neuropathy.  The veteran noted 
constant aching pain at rest that increased with activity and 
became a sharp, stabbing, shooting pain in the groin area.  
Intercourse and playing basketball increased the pain.  
Physical examination revealed no hernia or masses and a 
moderately tender left groin incision.  Neurological 
functioning, reflexes and sensory function were all within 
normal limits.  The plan was a trial of tramadol and 
consideration of diagnostic left ilioinguinal nerve block and 
follow-up with cryotherapy if a good diagnostic block.  

In a September 2003 statement the veteran reported that he 
sometimes still had either light or considerable pain in the 
left inguinal region.  Pain management personnel had informed 
him that the nerves in the area were damaged during the 
surgical repair.  Pain medication and freezing of the nerves 
were suggested as alternative treatments; the veteran was 
advised that the nerve damage was permanent.  

On VA neurological evaluation in March 2006 the diagnostic 
impressions were left inguinal hernia repair in 1990 without 
evidence of interim recurrence and left ilioinguinal 
neuropathy with moderate subjective symptoms with 
progression.  The veteran indicated that his pain was 
aggravated by sitting 15 minutes and by any activity 
including walking as little as two blocks, driving 30 
minutes, lifting thirty pounds or having intercourse.  
Physical examination revealed normal sensation to pinprick of 
the left lower quadrant of the abdomen, the left anterior and 
lateral thigh and the left buttock.  Tinel's sign about the 
scar was negative and the veteran's gait was normal.  The 
examiner commented that the veteran's symptoms were best 
described as neuralgia and that the veteran had described 
symptoms in excess of the objective pathology found on 
examination.  Motor and sensory examinations were essentially 
normal and the veteran's course of symptoms was just that of 
left inguinal pain since surgery in 1990.  There was no 
tenderness about the left hip, and sensation around the left 
hip was normal.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, as the degree of impairment due to the 
ilioinguinal neuropathy shown has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, it is noteworthy that the veteran's 
postoperative left inguinal hernia is separately rated, and 
that that rating is not for consideration herein.  The March 
2006 VA examiner characterized the veteran's symptoms as 
neuralgia.  Given that this is the only neurological 
characterization of the veteran's symptoms of record, the 
Board must accept it as the basis for determining the 
applicable neurological Code for rating the disability at 
issue.   Under 38 C.F.R. § 4.124, neuralgia is defined as 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, and is rated on the same scale as 
paralysis of the nerve, with a maximum equal to, moderate 
incomplete paralysis.  Ilioinguinal nerve neuralgia is 
specifically rated under 38 C.F.R. § 4.124a, Code 8730 and 
paralysis of the ilioinguinal nerve is rated under C.F.R. § 
4.124a, Code 8530.  Notably, a 10 percent rating under Code 
8530 requires severe to complete ilio-inguinal nerve 
paralysis.  Disability of such severity is not shown at any 
time during the appeal period.  Significantly, the March 2006 
VA examiner found that the veteran's ilio-inguinal nerve 
impairment was best characterized as neuralgia, and that the 
veteran had described symptoms in excess of the objective 
pathology found on examination, as motor and sensory 
examinations were essentially normal.  Consequently, there is 
no basis for granting a compensable rating for the veteran's 
ilio inguinal nerve disability.  

While the veteran alleges that his symptoms are more severe 
than found on VA examination, his allegations are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There are no clinical records that would 
serve to corroborate his allegations.  The preponderance of 
the evidence is against the claim; hence, it must be denied.  

ORDER

A compensable rating for ilioinguinal neuropathy is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


